EXHIBIT (b) Certification of CEO and CFO Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 In connection with the Report on Form N-CSR of Claymore Exchange-Traded Fund Trust (the “Trust”) for the period ended November 30, 2012 (the “Report”), Donald C. Cacciapaglia, as Chief Executive Officer, and John Sullivan, as Chief Financial Officer, Chief Accounting Officer and Treasurer of the Trust, each hereby certifies, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to the best of his knowledge: (1) the Report fully complies with the requirements of Section 13 (a) or 15 (d) of the Securities Exchange Act of 1934; and (2) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Trust. Dated: February 4, 2013 /s/Donald C. Cacciapaglia Name: Donald C. Cacciapaglia Title: Chief Executive Officer /s/John Sullivan Name: John Sullivan Title: Chief Financial Officer, Chief Accounting Officer and Treasurer
